     Case 5:19-cv-00146-BRW-PSH Document 102 Filed 08/04/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

CHARLES D. HELLOMS                                                                  PLAINTIFF
ADC #146908

v.                              No: 5:19-cv-00146 BRW-PSH


IVORY T. McDANIEL, et al.                                                        DEFENDANTS

                                              ORDER

          I have reviewed the Proposed Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris.       No objections have been filed.     After careful

consideration, I approve and adopt the Proposed Findings and Partial Recommendation in all

respects.

          Accordingly, it is hereby ordered that the Defendants’ motion to dismiss (Doc. No. 73) is

denied.

          IT IS SO ORDERED this 4th day of August, 2021.

                                                            Billy Roy Wilson_______________
                                                            UNITED STATES DISTRICT JUDGE
